    1:18-cv-02191-JMC         Date Filed 10/14/20      Entry Number 282        Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Deanna Brown-Thomas, an individual and )                Civil Action No.: 1:18-cv-02191-JMC
in her capacity as intestate heir and pending )
Personal Representative of the estate of her )                ORDER AND OPINION
sister, the deceased Venisha Brown;           )
Yamma Brown, an individual; Michael D. )
Brown, an individual; Nicole C. Brown, an )
individual; Jeanette Mitchell Bellinger, an )
individual; Sarah LaTonya Fegan, an           )
individual; Ciara Pettit, an individual; and )
Cherquarius Williams, an individual,          )
                                              )
                        Plaintiffs,           )
                                              )
                v.                            )
                                              )
Tommie Rae Hynie, an individual also          )
known as Tommie Rae Brown; James J.           )
Brown, II, an individual; Russell L.          )
Bauknight, as the Personal Representative )
of the Estate of James Brown and Trustee )
of the James Brown I Feel Good Trust;         )
David C. Sojourner, Jr., as the Limited       )
Special Administrator of the Estate of        )
James Brown and Limited Special Trustee )
of the James Brown I Feel Good Trust; and )
Does, 1 through 10, inclusive,                )
                                              )
                        Defendants.           )

        This matter is before the court upon Defendant Tommie Rae Hynie’s (“Hynie”) Motion for

Reconsideration under Federal Rule of Civil Procedure 54(b). (ECF No. 263.) The above-

captioned Plaintiffs have filed responsive briefing in opposition (ECF No. 277), to which Hynie

filed a reply (ECF No. 278). For the reasons below, the court DENIES Hynie’s Motion. (ECF No.

263.)

           I. FACTUAL, PROCEDURAL, AND STATUTORY BACKGROUND

        This case befalls against the backdrop of a long-standing personal and legal battle between

                                                  1
     1:18-cv-02191-JMC         Date Filed 10/14/20       Entry Number 282         Page 2 of 10




several entities (a) Plaintiffs—the adult children to the late African-American singer, James

Brown—,(b) Defendant Hynie, (c) Brown II—Brown and Hynie’s son, and (d) Bauknight and the

Limited Special Administrator of the Estate (“LSA”)—Fiduciaries of the James Brown Estate and

Trust. The parties are undoubtedly plagued by a panoply of issues, some of which are irrelevant to

the instant matter before the court, stemming from the years-long battle.

                                      The Nature of Plaintiffs’ Claims

       Plaintiffs allege, inter alia, that Hynie, Brown II, Bauknight, and the LSA have entered

into various agreements with one another, and that Hynie and Brown II have entered agreements

with third parties, which contain both known and allegedly concealed terms that are intended to

deprive Plaintiffs of their inalienable termination rights in violation of the Copyright Act.

Specifically, Plaintiffs allege that the agreements provide Hynie control over Brown’s

compositions—to the exclusion of Plaintiffs.

       Moreover, Plaintiffs plead that such agreements are “void under Sections 304(c)’s and

203’s protective provisions which safeguard Plaintiffs’ termination rights ‘[n]otwithstanding any

agreement to the contrary’ and which also place strict time limits on when a statutory heir may

assign or encumber his or her termination interests.” (ECF No. 1 at ¶¶ 68, 73-77); 17 U.S.C. §§

304(c)(5), 304(c)(6)(D), 203(a)(5), 203(b)(2)-(4). Plaintiffs seek a declaratory judgment under the

Copyright Act, 17 U.S.C. §§ 101 et seq, and the Declaratory Judgment Act, 28 U.S.C. § 2201, in

part declaring certain disclosed and undisclosed agreements regarding copyright termination rights

entered into by Defendants are “void, unenforceable, and prohibited as a matter of law and public

policy.” (ECF No. 1 at 21-22 ¶ 76.) Plaintiffs also seek injunctive relief “enjoining Defendants . . .

from entering into or performing any agreement which directly or indirectly settles, waives,

conveys or encumbers the termination rights and interests with respect to the Compositions[.]” (Id.



                                                  2
     1:18-cv-02191-JMC           Date Filed 10/14/20     Entry Number 282         Page 3 of 10




at 22 ¶ 77.)

                                    James Brown’s Death and Will

           Brown died on December 25, 2006, and left a will disposing of his personal assets, and a

trust disposing of his music, commercial, and real estate assets. (Id. at 11 ¶ 41.) In January of 2007,

Brown’s will was submitted for informal probate in the probate court in Aiken County, South

Carolina. (Id. ¶ 42.) Neither Hynie nor Brown II were named as beneficiaries of the will or trust.

(Id. ¶ 43.) In 2007, Hynie and Brown II brought challenges to Brown’s will and trust. (Id. ¶ 42.)

Hynie filed for her spousal rights in South Carolina, which would have entitled her to a statutory

elective share and a one-half omitted spouse’s share, while Brown II asserted his right to a state

statutory child share as a lawful heir. (ECF No. 80-1 at 3.) Plaintiffs, as Brown’s adult children,

also brought challenges to set aside his will. See Wilson v. Dallas, 743 S.E.2d 746, 750-51 (S.C.

2013); (see also ECF No. 80-1 at 3; ECF No. 80-2 at 29.) As a result of these collective challenges,

Brown’s will was submitted to the Probate Court of Aiken County, South Carolina. (ECF No. 1 at

11 ¶ 42.) Eventually, the Probate Court of Aiken County transferred the administration of James

Brown’s estate to the Aiken County Court of Common Pleas. (ECF No. 1 at 11 ¶ 43; ECF No. 80-

1 at 4.)

                                        Hynie’s Spousal Status

           In 2015, the Aiken County Court of Common Pleas determined that Defendant Hynie was

the surviving spouse of James Brown. (ECF No. 80-1 at 6.) During that same year, the lower court

held that Defendant Brown was the biological son and a lawful heir to James Brown. (ECF No.

101-4.) In 2018, the South Carolina Court of Appeals also held that Defendant Hynie was the

surviving spouse of James Brown. See In re Estate of Brown, 818 S.E.2d 770, 776 (S.C. Ct. App.

2018) (“Therefore, we find the trial court did not err in finding [Defendant Hynie] was married to



                                                  3
    1:18-cv-02191-JMC          Date Filed 10/14/20      Entry Number 282         Page 4 of 10




Brown.”). However, on June 17, 2020, the South Carolina Supreme Court reversed the lower

courts and determined that Hynie “is not the surviving spouse of James Brown.” In re Estate of

Brown, No. 2018-001990, 2020 WL 3263381, at *12 (S.C. June 17, 2020). On June 18, 2020, this

court, in consideration of the South Carolina Supreme Court’s determination, dismissed Defendant

Hynie’s Counterclaims, which were all predicated on her status as a surviving spouse because she

“has no interests in Brown’s Copyrights, and thus has no standing to bring any causes of actions

predicated on such interests.” Thereafter, Hynie alleges the South Carolina Supreme Court denied

her request for a rehearing. (ECF No. 263-1 at 2.)

                                            Procedural Status

       On July 31, 2020, the court denied Hynie’s Motion to Dismiss. (ECF No. 246.) One month

later Hynie filed the instant Motion for Reconsideration under Rule 54(b). (ECF No. 263.) In her

Motion, Hynie offers a new contention that Plaintiffs lack standing because a portion of the relief

requested is inadequate to redress Plaintiffs’ alleged injuries. (ECF No. 263-1.) Hynie also repeats

prior arguments already addressed by the court. (Id.) Plaintiffs thereafter filed briefing in

opposition to the motion (ECF No. 277), to which Hynie filed a reply (ECF No. 278).

                                    II. LEGAL STANDARDS

       To establish Article III standing, “a plaintiff must show (1) an ‘injury in fact,’ (2) a

sufficient ‘causal connection between the injury and the conduct complained of,’ and (3) a

‘likel[ihood]’ that the injury ‘will be redressed by a favorable decision.’” Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 157-58 (2014) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992). Hynie only disputes that Plaintiffs have shown “it is likely, as opposed to merely

speculative that the injury will be redressed by a favorable decision.” Deal v. Mercer Cty. Bd. of

Educ., 911 F.3d 183, 189 (4th Cir. 2018), reh’g denied (Jan. 28, 2019), cert. denied, 140 S. Ct.



                                                 4
     1:18-cv-02191-JMC          Date Filed 10/14/20       Entry Number 282         Page 5 of 10




111 (2019) (quoting Sierra Club v. U.S. Dep’t of the Interior, 899 F.3d 260, 284 (4th Cir. 2018)).

        Moreover, when reconsidering an interlocutory judgment, the Federal Rules of Civil

Procedure provide the following:

        [A]ny order or other decision, however designated, that adjudicates fewer than all
        the claims or the rights and liabilities of fewer than all the parties does not end the
        action as to any of the claims or parties and may be revised at any time before the
        entry of a judgment adjudicating all the claims and all the parties’ rights and
        liabilities.

Fed. R. Civ. P. 54(b). A federal district court “retains the power to reconsider and modify its

interlocutory judgments . . . at any time prior to final judgment when such is warranted.” Am.

Canoe Ass’n v. Murphy Farms, Inc., 326 F.3d 505, 514-15 (4th Cir. 2003). “Compared to motions

to reconsider final judgments pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, Rule

54(b)’s approach involves broader flexibility to revise interlocutory orders before final judgment

as the litigation develops. Despite the inherent flexibility embodied within Rule 54(b), the United

States Court of Appeals for the Fourth Circuit has mindfully cautioned that “the discretion afforded

by Rule 54(b) ‘is not limitless,’ . . . .” U.S. Tobacco Coop. Inc. v. Big S. Wholesale of Va., LLC,

899 F.3d 236, 256 (4th Cir. 2018) (quoting Carlson v. Bos. Sci. Corp., 856 F.3d 320, 325 (4th Cir.

2017)). Specifically, the Fourth Circuit has emphasized that a federal district court’s revision

pursuant to Rule 54(b) is “cabined . . . by treating interlocutory rulings as law of the case.” Carlson,

856 F.3d at 325 (citations omitted). Although Rule 54(b) provides a federal district court with

discretion to revisit an earlier ruling, “such discretion is ‘subject to the caveat that where litigants

have once battled for the court’s decision, they should neither be required, nor without good reason

permitted, to battle for it again.’” U.S. Tobacco Coop. Inc., 899 F.3d at 257 (quoting Official

Comm. of Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP, 322 F.3d 147, 167

(2d Cir. 2003)).



                                                   5
     1:18-cv-02191-JMC          Date Filed 10/14/20        Entry Number 282          Page 6 of 10




        Accordingly, as explicitly mandated by the Fourth Circuit, “a court may revise an

interlocutory order under the same circumstances in which it may depart from the law of the case:

‘(1) a subsequent trial producing substantially different evidence; (2) a change in applicable law;

or (3) clear error causing manifest injustice.’” Id. (quoting Carlson, 856 F.3d at 325). While this

standard resembles the standard under Rule 59(e), it accounts for “potentially different evidence

discovered during litigation as opposed to the discovery of ‘new evidence not available at trial.’”

Carlson, 856 F.3d at 325 (quoting Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th

Cir. 1998)). At issue in the instant Motion is whether the court committed a clear error of law or

allowed manifest injustice. (ECF No. 246.)

        In evaluating a Rule 54(b) motion for an error of law or manifest injustice in an order,

courts are “not persuaded that reconsideration is appropriate based on arguments that have already

been considered and rejected by the court.” Sanders v. Lowe’s Home Centers, LLC, No. 0:15-

CV02313-JMC, 2016 WL 5920840, at *4 (D.S.C. Oct. 11, 2016); U.S. Home Corp. v. Settlers

Crossing, LLC, C/A No. DKC 08–1863, 2012 WL 5193835, at *3 (D. Md. Oct. 18, 2012); see

Sanders v. Wal-Mart Stores E., No. 1:14-CV-03509-JMC, 2016 WL 6068021, at *2 (D.S.C. Oct.

17, 2016).

                                           III. ANALYSIS

        Hynie’s contentions in the instant Motion to Reconsider fall into two categories: new and

old. First, Hynie asserts for the first time that the court lacks subject matter jurisdiction specifically

because Plaintiffs only seek prospective injunctive and declaratory relief under the Copyright Act.

(ECF No. 263-1 at 5-6.) Hynie claims the South Carolina Supreme Court’s ruling that she is not

the surviving spouse means she can no longer buy or sell any alleged termination rights and thus

cannot perform the future conduct Plaintiffs seek to enjoin. (Id. at 6-7.) Hynie’s supposition



                                                    6
       1:18-cv-02191-JMC        Date Filed 10/14/20      Entry Number 282         Page 7 of 10




appears to be based on a lack of standing for want of a redressable injury.1

         Second, Hynie echoes past positions already considered by the court. She renews her prior

argument that the Copyright Act claim must be dismissed because, as of June 17, 2020, she has no

termination interests and the court therefore lacks subject matter jurisdiction. (ECF No. 263-1 at

5-6.) For support, Hynie again points to the court’s prior Order dismissing her counterclaims based

on her lack of termination interests in an attempt to show Plaintiffs’ Copyright Act claim is now

likewise moot. (Id.) Hynie further emphasizes the court’s illustrative example in its prior Order2

was incorrect. (Id. at 9-16.) Lastly, Hynie repeats her request for the court to dismiss Plaintiffs’

declaratory judgment claim and decline supplemental jurisdiction on the remaining claims. (Id. at

19.)

         Plaintiffs respond to Hynie’s new contentions by explaining their requested relief would

properly redress their injuries. (ECF No. 277 at 14-15.) Specifically, Plaintiffs emphasize that such

relief “focuses on present, imminent and future harm to Plaintiffs’ termination interests from



1
  The court assumes without deciding that Hynie’s new challenge to subject matter jurisdiction
through standing is, for the first time, properly before the court in the instant Motion for
Reconsideration under Rule 54(b). See CGM, LLC v. BellSouth Telecommunications, Inc., 664
F.3d 46, 52 (4th Cir. 2011) (noting challenges to subject matter jurisdiction for Article III standing
generally arise under Rule 12(b)(1)).
2
  The court offered the following example at the end of its prior Order:

         [S]uppose Person A (“Jane”) was a licensed vehicle driver who is at fault for a car
         accident with Person B (“Tom”). Further suppose that Tom sustains injuries due to
         Jane’s conduct in driving negligently. After the accident, Jane’s driver’s license is
         revoked, and she loses the ability to legally drive again. Undoubtedly, Jane would
         be hard-pressed to convince this court that, as a matter of law, she is immune from
         a lawsuit brought by Tom because her driver status has changed, and she can no
         longer drive. This hypothetical is logically indistinguishable from the facts of this
         case. Similarly, here, Defendants would have this court dismiss Plaintiffs’
         Copyright Act claim for no other reason than because she is no longer legally
         considered James Browns’ surviving spouse. This is clearly erroneous.

(ECF No. 246 at 9 (emphasis in original).)
                                                  7
     1:18-cv-02191-JMC          Date Filed 10/14/20       Entry Number 282        Page 8 of 10




Hynie’s unlawful agreements and Defendants’ business dealings based on such agreements, which

are ongoing both in substance and effect.”3 (Id. at 20.) As for Hynie’s old challenges, Plaintiffs

point out that reused arguments are not proper under Rule 54(b). (Id. at 8-9.) Plaintiffs go further

and ask the court to sanction Hynie to pay for “Plaintiffs’ reasonable costs and attorney’s fees in

opposing her frivolous Rule 54(b) motion given that her prior motions on the same exact ground

[have been] at least thrice rejected by the [c]ourt.” (Id. at 28-30.)

       Here, the court denies Hynie’s Motion for Reconsideration. The court finds Hynie’s latest

arguments related to subject matter jurisdiction are meritless, as it is likely the requested

declaratory and injunctive relief would redress Plaintiffs’ injuries. Plaintiffs seek a declaratory

judgment that the above agreements are “void, unenforceable, and prohibited as a matter of law

and public policy.” (ECF No. 1 at 21-22 ¶ 76.) This relief could indeed redress Plaintiffs’ claims,

as it would void certain agreements that Plaintiffs allege caused past and ongoing injuries.

Moreover, Plaintiffs request “a permanent injunction[] enjoining Defendants, their officers, agents

and employees, and all persons acting in concert with them, from entering into or performing any

agreement which directly or indirectly settles, waives, conveys or encumbers the termination rights

and interests with respect to the Compositions[.]” (Id. at 22 ¶ 77.) This injunction would likely

provide relief by prohibiting Hynie from “performing any [potentially unlawful] agreement” into

which she had previously entered. (Id.) Such relief would likely redress Plaintiffs’ professed

ongoing injuries as plead. As the requested relief is proper, the court finds it retains subject matter

jurisdiction over Plaintiffs’ Copyright Act claim.

       Hynie’s remaining contentions must be discarded because they amount to “reiterate[d]




3
  Indeed, the court notes the parties still contest whether certain undisclosed agreements are
discoverable in this case, leading Plaintiffs to file their pending Motion to Compel. (ECF No. 257.)
                                                   8
    1:18-cv-02191-JMC         Date Filed 10/14/20       Entry Number 282        Page 9 of 10




arguments previously rejected by the court.” U.S. Home Corp., 2012 WL 5193835, at *3; Wal-

Mart Stores, 2016 WL 6068021, at *3. Hynie seeks to dispel this notion by claiming she

“principally argue[s] why the [c]ourt’s view based on the ‘accident analogy’ was clearly

erroneous.” (ECF No. 278 at 1-2.) But the example at issue did not provide additional legal analysis

or discussion; it merely illustrated simple logical reasoning in another context to show the

unsoundness of Hynie’s argument here. In fact, the court’s ruling would have remained unchanged

if the one-paragraph example was absent from the Order. (ECF No. 246 at 9.)

       Even so, the court observes that Hynie’s arguments, including her criticisms of the court’s

analogy, substantively mirror her prior disputations in the Motion to Dismiss and other motions.

Specifically, Hynie reiterates the need to dismiss the Copyright Act claim because the South

Carolina Supreme Court ruled she was not the surviving spouse, and thus effectively stripped

Hynie of termination rights and removed subject matter jurisdiction4 (ECF No. 239-1 at 2, 3-4);

that Plaintiffs suffered no injuries while Hynie was considered the presumptive spouse with

termination rights (ECF No. 213 at 13-27); and, even if Hynie injured Plaintiffs as the presumptive

spouse, such claims would arise under state law rather than the Copyright Act (ECF Nos. 81 at 13-

18; 101 at 5-10; 213 at 9-11). Hynie has likewise previously argued the court should decline

supplemental jurisdiction if it dismissed Plaintiffs’ sole federal claim. (ECF Nos. 81 at 22-23; 101

at 12-23; 239-1 at 4-6.) These repetitive contentions are not appropriately brought under Rule 54(b)

because the court has already properly considered and rejected them. Moreover, Hynie’s past and

present arguments have not shown that the court committed a clear error of law or manifest

injustice. Indeed, Hynie’s supportive briefing is tellingly sparse on citations to or analysis of



4
  Before the Supreme Court ruled, this court repeatedly rejected Hynie’s assertion that, if the
Supreme Court found she was not the surviving spouse, then she could not have injured Plaintiffs.
(See, e.g., ECF No. 246 at 7.)
                                                 9
      1:18-cv-02191-JMC         Date Filed 10/14/20       Entry Number 282          Page 10 of 10




binding (or persuasive) legal precedent. (ECF Nos. 263-1, 278.)

          At bottom, Hynie’s retreaded dissents have all but worn through. Hynie has now brought

three motions to dismiss (ECF Nos. 81, 101, 239) and two motions to reconsider the denial of these

motions (ECF Nos. 213, 263). As cited above, Hynie has regurgitated many of the same

contentions throughout her past motions. The court has again carefully reviewed these arguments

and determines Hynie’s Motion for Reconsideration must be denied.5 (ECF No. 263.)

                                         IV. CONCLUSION

          After careful consideration, the court DENIES Defendant Hynie’s Motion to Reconsider.

(ECF No. 263.)

          IT IS SO ORDERED.




                                                        United States District Judge
October 14, 2020
Columbia, South Carolina




5
    The court declines to impose the sanctions sought by Plaintiffs at this time.
                                                   10
